THE THIRTEENTH COURT OF APPEALS

                                   13-13-00449-CR


                               THE STATE OF TEXAS
                                       v.
                                 KORI J. MARRA


                                 On Appeal from the
                County Court at Law No. 3 of Cameron County, Texas
                         Trial Cause No. 2013-CCL-00670


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for lack of jurisdiction. The Court

orders the appeal DISMISSED FOR LACK OF JURISDICTION in accordance with its

opinion.

      We further order this decision certified below for observance.

January 29, 2015